Exhibit 10.11

AMENDED AND RESTATED CHILL HOLDINGS, INC.

2008 ANNUAL INCENTIVE COMPENSATION PLAN

Chill Holdings, Inc., a Delaware corporation (the “Company”), amends and
restates the 2008 Chill Holdings, Inc. Annual Incentive Compensation Plan (the
“Plan”) effective as of January 1, 2009. The Plan, as amended and restated, will
be effective for calendar year 2009 and for each subsequent calendar year unless
modified or terminated by the Committee or the Board (as defined below).

1. Purpose. The purpose of the Plan is to attract and retain the best available
talent and encourage the highest level of performance by officers and key
employees of the Company and its Subsidiaries, and to provide them incentives to
put forth maximum efforts for the success of the Company’s business, in order to
serve the best interests of the Company and its stockholders.

2. Definitions. The following terms when used in the Plan with initial capital
letters will have the following meanings:

(a) Affiliate has the meaning given to such term in the Management Stockholders
Agreement.

(b) Board means the Board of Directors of the Company.

(c) Cause has the meaning given to such term in the employment or severance
agreement between the Company or any of its Affiliates and the applicable
Participant, or, if no such employment or severance agreement exists or if
“Cause” is not defined therein, “Cause” will have the meaning given to such term
in the Management Stockholders Agreement.

(d) Change in Control has the meaning given to such term in the Management
Stockholders Agreement. For the avoidance of doubt, the closing of the
transactions contemplated under the agreement and plan of merger, dated as of
October 21, 2007, among the Company, Chill Acquisition, Inc. and Goodman Global,
Inc., will not constitute a Change in Control.

(e) Committee means the Compensation Committee of the Board (or a subcommittee
thereof), or such other committee of the Board (including, without limitation,
the full Board), to which the Board has delegated power to act under or pursuant
to the provisions of this Plan; provided that in the absence of any such
Compensation Committee or other committee, the term “Committee” will mean the
Board.

(f) Company means Chill Holdings, Inc., a Delaware corporation.

(g) Consolidated EBITDA has the meaning given to such term in the Term Loan
Credit Agreement (“Credit Agreement”) dated as of February 13, 2008, among Chill
Intermediate Holdings, Inc., Chill Acquisition, Inc., Goodman Global, Inc., the
lending institutions party thereto, Barclays Capital (“Barclays”) and Calyon New
York branch, as Joint Lead Arrangers, Barclays, Calyon New York Branch and
General Electric Capital Corporation



--------------------------------------------------------------------------------

(“GECC”), as Joint Bookrunners, and GECC as the administrative agent (the
“Credit Agreement Definition”); provided, however, that for purposes of the
Plan, “Consolidated EBITDA” shall be computed (i) without regard to any
adjustments described in items (a)(xi) of the Credit Agreement Definition and
(ii) without regard to clause (a)(xiv) and (b)(vi) of the Credit Agreement
Definition; and

provided further, for the avoidance of doubt, clause (a)(xv) of the Credit
Agreement Definition is amended and restated (for this purpose) to be and read
as follows:

“any gain relating to Hedging Obligations (including Hedging Obligations entered
into for the purpose of hedging against fluctuations in the price or
availability of any commodity) associated with transactions realized in the
current period that has been reflected in Consolidated Net Income in prior
periods and excluded from Consolidated EBITDA pursuant to clause (b)(v) below;”
and

provided further, for the avoidance of doubt, clause (b)(vii) of the Credit
Agreement Definition is also amended and restated (for this purpose) to be and
read as follows:

“any loss relating to Hedging Obligations (including Hedging Obligations entered
into for the purpose of hedging against fluctuations in the price or
availability of any commodity) associated with transactions realized in the
current period that has been reflected in Consolidated Net Income in prior
periods and excluded from Consolidated EBITDA pursuant to clause (a)(xiii)
above;” and

provided further, for the avoidance of doubt, the treatment (for this purpose)
of any gain or loss related to Hedging Obligations (as such term is defined in
the Credit Agreement) (including Hedging Obligations entered into for the
purpose of hedging against fluctuations in the price or availability of any
commodity) shall be governed strictly in accordance with the provisions of
clauses (a)(xiii), (a)(xv), (b)(v) and (b)(vii), and clause (i) of the proviso
immediately following clause (b)(viii), of the Credit Agreement Definition (as
modified above, where applicable).

(h) Disability has the meaning given to such term in the employment or severance
agreement between the Company or any of its Affiliates and the applicable
Participant, or, if no such employment or severance agreement exists or if
“Disability” is not defined therein, “Disability” will have the meaning given to
such term in the Management Stockholders Agreement.

(i) Good Reason has the meaning given to such term in the employment or
severance agreement between the Company or any of its Affiliates and the
applicable Participant or, if no such employment or severance agreement exists
or if “Good Reason” is not defined therein, “Good Reason” means the occurrence
of any of the following:

 

-2-



--------------------------------------------------------------------------------

(i) a failure of the Company or any Affiliate to continue the Participant in his
current position or other substantially similar or more senior position;

(ii) a material diminution in the nature or scope of the Participant’s
responsibilities, duties or authority;

(iii) a material breach by the Company or any Affiliate of any employment,
severance or option agreement between the Participant and the Company or any
Affiliate; or

(iv) the relocation of the Participant’s primary place of employment to a place
outside of the 75-mile radius of the Participant’s current primary place of
employment (it being understood that neither a temporary work assignment nor
travel on business for the Company or any Affiliate will constitute such a
relocation);

provided that the occurrence of any of the foregoing events will only constitute
Good Reason if the Company or Affiliate, as applicable, fails to cure such event
within 30 days after receipt from the Participant of written notice of such
occurrence; and provided, further, that Good Reason will cease to exist
following 30 days after the later of the date of its occurrence or the date on
which the Participant first has knowledge thereof, unless the Participant has
given the Company or Affiliate, as applicable, written notice thereof prior to
such date.

(j) Management Stockholders Agreement means, with respect to any Participant,
the Chill Holdings, Inc. Management Stockholders Agreement dated as of
February 13, 2008, as may be amended from time to time, or as such other Chill
Holdings, Inc. Management Stockholders Agreement, as amended from time to time,
to which the applicable Participant is a party in lieu thereof.

(k) Participant means an officer or other key employee of the Company or any
Subsidiary who is designated by the Committee as eligible to receive incentive
compensation under the Plan.

(l) Plan means the Chill Holdings, Inc. 2008 Annual Incentive Compensation Plan
as amended from time to time.

(m) Quietflex EBITDA means the earnings before interest, taxes, depreciation and
amortization of Quietflex Manufacturing Company, L.P., a Texas limited
partnership, determined in accordance with U.S. generally accepted accounting
principles except that gains or losses from extraordinary, unusual or
nonrecurring items may be excluded in the discretion of the Committee.

(n) Quietflex Participant means a Participant who is an officer or key employee
of Quietflex Manufacturing Company, L.P., a Texas limited partnership.

(o) Subsidiary means (i) any corporation of which more than 50% of the total
combined voting power of all outstanding shares of stock is owned directly or
indirectly by the Company, (ii) any partnership of which more than 50% of the
profits interest or capital interest is owned directly or indirectly by the
Company and (iii) any other entity of which more than 50% of the total equity
interest is owned directly or indirectly by the Company.

 

-3-



--------------------------------------------------------------------------------

(p) Termination of Employment means the time when the employee-employer
relationship between a Participant and the Company (and all of its Subsidiaries
or Affiliates) is terminated for any reason, with or without cause, including,
but not by way of limitation, a termination by resignation, discharge, death or
retirement, but excluding a termination where there is a simultaneous
reemployment by the Company (or one of its Subsidiaries or Affiliates).

3. Participation. The Committee will designate the officers and key employees of
the Company and its Subsidiaries who are eligible to participate in the Plan for
a calendar year. An officer or key employee who is designated as a Participant
for a calendar year will not be eligible to participate in the Plan for any
subsequent calendar year unless designated as a Participant by the Committee for
such subsequent calendar year.

4. Performance Bonuses.

(a) Performance Goals. The Committee will establish performance goals expressed
as dollar amounts of Consolidated EBITDA to be earned during the calendar year.
The Committee will establish six levels of performance goals (Threshold, Target,
Target Plus, Superior, Excellence and Excellence Plus) with increasing dollar
amounts of Consolidated EBITDA to be earned in order to achieve the specified
performance goal. The Committee may, in its discretion, establish similar, but
separate, performance goals based on Quietflex EBITDA, or on a blend of
Consolidated EBITDA and Quietflex EBITDA, on which the incentive compensation to
be paid to Quietflex Participants will be based in whole or in part.

(b) Performance Bonus Levels. The Committee will also establish the amount of
incentive compensation, expressed as a percentage of average base salary in
effect during the calendar year, to be paid to Participants upon the attainment
of each level of performance. The rate of incentive compensation to be earned by
a Participant may vary with the Participant’s management level, and Participants
at specified management levels may not be eligible for incentive compensation at
all levels of performance. If separate performance goals are established for
Quietflex Participants, the Committee will allocate the incentive compensation
to be earned by Quietflex Participants between the attainment of goals based on
Consolidated EBITDA and the attainment of goals based on Quietflex EBITDA in
such proportions as the Committee in its discretion deems appropriate. Unless
otherwise determined by the Committee, the attainment of performance goals by
Quietflex Participants will be based on a blend of Consolidated EBITDA and
Quietflex EBITDA that is weighted approximately 40% towards Consolidated EBITDA
and approximately 60% towards Quietflex EBITDA. With respect to all Participants
other than Quietflex Participants, incentive compensation will be earned based
on the attainment of goals measured solely by Consolidated EBITDA.

(c) Performance Goals and Bonus Levels. The performance goals and bonus levels
established for any applicable calendar year in any employment or severance
agreement between a Participant and the Company or any Affiliate will be the
applicable performance goals and bonus levels under the Plan for that
Participant, except to the extent

 

-4-



--------------------------------------------------------------------------------

amended by the terms set forth in the bonus award agreement executed by such
Participant and the Company or applicable Affiliate for such calendar year (each
such bonus agreement, a “Bonus Agreement”).

(d) Payment of Performance Bonuses.

(i) As of October 31 of each calendar year, the Committee will estimate the
Consolidated EBITDA and, if applicable, the Quietflex EBITDA, for the calendar
year based on the performance of the Company and its Subsidiaries through such
date and such other factors as the Committee determines to be relevant. On or
before November 30 of the calendar year, the Company will pay to each
Participant an amount equal to 50% of the incentive compensation the Participant
would earn for the calendar year if the Company and its Subsidiaries achieved
the Consolidated EBITDA and, if applicable, the Quietflex EBITDA estimated by
the Committee; provided that for purposes of this Section 4(d)(i), any
Consolidated EBITDA or Quietflex EBITDA estimated by the Committee in excess of
the Target Plus level of performance will be disregarded.

(ii) Following the close of each calendar year, the Committee will determine the
Consolidated EBITDA and, if applicable, the Quietflex EBITDA, for the calendar
year and the incentive compensation earned by Participants for the calendar year
based on such EBITDA. The Company will pay to each Participant, in the calendar
year following the calendar year for which such EBITDA is determined, but no
later than March 15 of such following calendar year, an amount equal to the
difference, if any, of (A) 100% of the incentive compensation the Participant
has earned for the calendar year based on the levels of Consolidated EBITDA and,
if applicable, the Quietflex EBITDA, achieved for the calendar year, as
determined by the Committee, reduced by (B) the amount of incentive compensation
paid to the Participant under Section 4(d)(i) based on estimated Consolidated
EBITDA and, if applicable, Quietflex EBITDA for the calendar year. Under no
circumstances will a Participant be obligated to repay to the Company or any
Subsidiary any amount paid to the Participant under Section 4(d)(i) because the
calculation set forth in this Section 4(d)(ii) results in a number that is less
than one.

(iii) If the amount of Consolidated EBITDA and Quietflex EBITDA determined by
the Committee under Section 4(d)(i) or Section 4(d)(ii) is less than the
Threshold level of performance, no Participant will be entitled to the payment
of incentive compensation under Section 4(d)(i) or Section 4(d)(ii), as
applicable. If the amount of Consolidated EBITDA and Quietflex EBITDA determined
by the Committee is greater than the Threshold or Target level of performance
but is less than the next higher level of performance, the amount of incentive
compensation payable to Participants under Section 4(d)(i) or Section 4(d)(ii)
will be interpolated to reflect the level of performance between the two goals.
If the amount of Consolidated EBITDA and Quietflex EBITDA determined by the
Committee is greater than the Target Plus, Superior or Excellence level of
performance but less than the next higher level of performance, or is greater
than the Excellence Plus level of performance, (A) no additional incentive
compensation will be paid to Participants under Section 4(d)(i) for estimated
performance above the Target Plus level of performance and (B) the amount of

 

-5-



--------------------------------------------------------------------------------

incentive compensation payable under Section 4(d)(ii) to Participants for actual
performance for the calendar year above the Target Plus, Superior, Excellence or
Excellence Plus level of performance will be determined by the Committee in its
sole discretion, except as otherwise provided for the 2008 Plan Year in any
employment or severance agreement (or, if applicable, Bonus Agreement) between a
Participant and the Company or any Affiliate.

(iv) If a Participant becomes eligible to participate in the Plan for a calendar
year as of any date after the first day of such year, the amount of incentive
compensation payable to such Participant will be based on the criteria
established by the Committee for the calendar year and will be pro rated on the
basis of the number of days in the calendar year in which he or she was a
Participant. Notwithstanding the foregoing, each Participant in the Plan for the
2008 calendar year who was an employee of the Company or any Affiliate on
January 1, 2008, will be deemed to have been eligible to participate in the Plan
as of such January 1st.

(v) Notwithstanding any other provision of the Plan, the Chief Executive Officer
of the Company has the discretion to pay to some or all of the Participants
(other than the Chief Executive) for a calendar year incentive compensation in
an aggregate amount not to exceed $750,000 without regard to the Consolidated
EBITDA or Quietflex EBITDA for such year and to allocate the amount of such
incentive compensation among such Participants as the Chief Executive Officer
determines in his or her discretion.

5. Adjustments to Performance Goals. The performance goals established by the
Committee for each calendar year are based upon certain revenue and expense
assumptions about the future business of the Company as of the date the goal is
established. Accordingly, in the event that, after such date, the Committee
determines, in its sole discretion in consultation with the Company’s Chief
Executive Officer, that any acquisition or disposition of any business by the
Company or any dividend or other distribution (whether in the form of cash,
common stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
common stock or other securities of the Company, issuance of warrants or other
rights to purchase common stock or other securities of the Company, any unusual
or nonrecurring transaction or events affecting the Company, or the financial
statements of the Company, or change in applicable laws, regulations, or
accounting principles occurs such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution, diminution or
enlargement of the incentive compensation or potential incentive compensation
intended to be made available under the Plan, then the Committee will, in good
faith and in such manner as it deems equitable, adjust the performance goals to
reflect the projected effect of such transaction(s) or event(s) on Consolidated
EBITDA and, if applicable, Quietflex EBITDA.

6. Termination of Employment.

(a) Termination for Cause; Without Good Reason. Notwithstanding any other
provision of the Plan, in the event of a Participant’s Termination of Employment
on or before October 31 or December 31 of a calendar year (each, a “Calculation
Date”) either (i) by the Company or any Affiliate for Cause or (ii) by
resignation of the Participant without Good Reason, the Participant will not be
entitled to incentive compensation otherwise payable under the Plan.

 

-6-



--------------------------------------------------------------------------------

(b) Termination for Other Reasons. Notwithstanding any other provision of the
Plan, but subject to the provisions of any employment or severance agreement
(or, if applicable, Bonus Agreement) between the Participant and the Company or
any Affiliate, in the event of a Participant’s Termination of Employment on or
before a Calculation Date (i) by the Company or any Affiliate without Cause or
(ii) by resignation of the Participant with Good Reason or (iii) by reason of
the death or Disability of the Participant, the total amount of incentive
compensation payable to such Participant for the calendar year under
Section 4(d) (taking into account any incentive compensation payment made before
such termination of employment) will be pro-rated on the basis of the number of
days in the calendar year ending on the date of the Participant’s Termination of
Employment. For purposes of this Section 6(b), any payment to be made by reason
of the death of the Participant will be made to the Participant’s surviving
spouse, if any, and if none, to the Participant’s estate. Such incentive
compensation will be paid at the time specified in Section 4(d) or, if earlier,
at the time specified in Section 7.

7. Change in Control. Except to the extent provided otherwise in any employment
or severance agreement (or, if applicable, Bonus Agreement) between the
Participant and the Company or any Affiliate, in the event of a Change in
Control, each Participant for the calendar year in which the Change in Control
occurs will be entitled to incentive compensation for the calendar year
determined as if the Company and its Subsidiaries achieved the Target level of
Consolidated EBITDA and, if applicable, Quietflex EBITDA goals for the year at
the greater of the Target level of performance or the actual level of
performance applicable to the Participant’s management level at the time of the
Change in Control, pro-rated on the basis of the number of days in the calendar
year ending on the date of the Change in Control or, in the event the
Participant is entitled to a bonus payment under Section 6(b) hereof, pro-rated
on the basis of the number of days in the calendar year ending on the date of
the Participant’s Termination of Employment. Such incentive compensation will be
paid to Participants no later than 30 days after the Change in Control occurs.

8. Administration of the Plan. The Plan will be administered by the Committee,
which may delegate its duties and powers in whole or in part to any subcommittee
thereof. The Committee is authorized to interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, and to make any
other determinations that it deems necessary or desirable for the administration
of the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, will lie
within its sole and absolute discretion and will be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors), provided that the terms “Cause” and
“Disability,” if used in an employment or severance agreement between the
Company or any of its Affiliates and the Participant, will be interpreted under,
and pursuant to the dispute resolution provision of, such employment or
severance agreement.

 

-7-



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Withholding. All payments made under the Plan will be subject to withholding
for taxes as required by applicable law.

(b) Non-Qualified Deferred Compensation. This Plan and any incentive
compensation awards granted hereunder shall be administered, operated and
interpreted in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of the
Plan to the contrary, in the event that the Board determines that any amounts
payable hereunder may be taxable to a Participant under Section 409A of the Code
and related Department of Treasury guidance prior to the payment and/or delivery
to such Participant of such amount, the Company may (i) adopt such amendments to
the Plan and related incentive compensation award, and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Board determines necessary or appropriate to preserve the intended tax treatment
of the benefits provided by the Plan and incentive compensation awards hereunder
and/or (ii) take such other actions as the Board determines in its sole
discretion to be necessary or appropriate to comply with, or exempt the Plan
and/or incentive compensation awards from, the requirements of Section 409A of
the Code and related Department of Treasury guidance. The Company and its
Affiliates make no guarantees to any person regarding the tax treatment of
awards or payments made under the Plan, and, notwithstanding any agreement or
understanding to the contrary, if any award, payments or other amounts due to a
Participant (or his or her beneficiaries, as applicable) results in, or causes
in any manner, the application of an accelerated or additional tax, fine or
penalty under Section 409A of the Code or otherwise to be imposed, then the
Participant (or his or her beneficiaries, as applicable) shall be solely liable
for the payment of, and the Company, its Affiliates and their respective
employees, directors and representatives shall have no obligation or liability
to pay or reimburse (either directly or otherwise) the Participant (or his or
her beneficiaries, as applicable) for any such additional taxes, fines or
penalties.

(c) No Guarantee of Employment. Nothing in the Plan will confer upon a
Participant the right to continue in the employ of the Company or any Subsidiary
or will limit or restrict the right of the Company or any Subsidiary to
terminate the employment of a Participant at any time with or without Cause.

(d) Assignment. No right or benefit under the Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
such right or benefit will be void. No such right or benefit will in any manner
be subject to the debts, liabilities or torts of a Participant, except to the
extent required by law.

(e) Governing Law. To the extent not preempted by federal law, the Plan will be
construed in accordance with and governed by the internal laws of the State of
Delaware, without regard to the principles of conflicts of such State, or
principles of conflicts of law of any other jurisdiction which could cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

-8-



--------------------------------------------------------------------------------

10. Amendment and Termination. The Plan may be amended or terminated at any time
by the Committee or the Board. Subject to Section 9(b) hereof, no action taken
by the Committee or by the Board to amend or terminate the Plan will have the
effect of decreasing the amount of incentive compensation otherwise payable to a
Participant for the calendar year in which such amendment or termination is
effective, unless the Participant agrees in writing to any amendment or
termination that could cause the incentive compensation otherwise payable to
such Participant to be decreased, terminated or canceled.

Amended and restated by the Board of Directors

effective as of January 1, 2009.

 

-9-



--------------------------------------------------------------------------------

FORM OF AWARD AGREEMENT AND ACKNOWLEDGMENT

Unless otherwise defined herein, the capitalized words or terms used in this
Award Agreement and Acknowledgment (the “Agreement”) shall have the same
meanings as such words or terms have in the Amended and Restated Chill Holdings,
Inc. 2008 Annual Incentive Compensation Plan (the “Program”). The Participant
acknowledges and agrees that this Agreement is made under, pursuant and subject
to the terms of the Program, and that execution hereof is a condition precedent
to Participant’s participation under the Program. The Participant further agrees
that, unless he or she has previously executed an employment or severance
agreement with the Company or any of its Subsidiaries on or after February 13,
2008, or heretofore entered into a non-competition agreement acceptable to the
Company, he or she will enter into a non-competition agreement contemporaneously
with the execution of this Agreement, substantially in the form attached hereto
as Exhibit A.

You are hereby granted an incentive award pursuant to which you are eligible to
earn an annual cash bonus in a target amount equal to         % of your annual
base salary, and a maximum bonus opportunity of         % of your base salary,
based upon the achievement of the performance goals for the          calendar
year as set forth in the attached “Program Summary,” described below.

No right or interest of any kind of the Participant in and to any benefits from
the Program shall be transferable by the Participant or be subject to
anticipation, adjustment, alienation, encumbrance, garnishment, hypothecation,
attachment, execution or levy of any kind, other than to the extent required by
law.

The Participant acknowledges that he/she has read the Program. The Participant
agrees to be bound by the terms set forth in this Agreement and in the Program,
and further agrees that this Agreement and the Program set forth the entire
agreement between the Company and the Subsidiaries, on the one hand, and the
Participant, on the other hand, with respect to annual incentive compensation
and/or bonus payments for or relating to calendar year             , and
terminates and supercedes any prior or contemporaneous understandings or
agreements (written or oral) with respect thereto. To the extent that the
performance goals, bonus opportunities or any other terms set forth herein are
in conflict with those set forth in any employment or severance agreement with
any Participant, the terms of this Agreement shall govern. Any written or oral
statements, representations or affirmations made by the Company, the
Subsidiaries or their respective owners, members, partners, shareholders,
directors, officers, representatives or agents (collectively, “Representatives”)
prior to, or contemporaneously with, the execution of this Agreement are of no
further force and effect whatsoever in determining the obligations of the
Company or any Subsidiary under this Agreement and the Program. Without limiting
the foregoing, the Participant warrants, represents and acknowledges that
neither the Company, the Subsidiaries nor any of their respective
Representatives have made any written or oral statements, representations or
affirmations whatsoever to Participant which have been relied upon by the
Participant in executing this Agreement, including without limitation the past,
present or future financial condition of the Company or any Subsidiary, the
likelihood the Participant will receive benefits under the Program, amounts
which Participant might receive under the Program, or otherwise.

Subject to the terms of the Program, the numerical Performance Goals and Bonus
Payout percentages specified in the attached “Program Summary” shall apply to
the Participant for calendar year             , [except that in the event that
actual performance for the Company’s              fiscal year is in excess of
the                      level of performance indicated in the attached “Program
Summary,” no bonus amounts in excess of the amounts payable for achieving the
                     level of performance will be paid]. The Participant agrees
that nothing herein or in the Program confers upon the Participant any rights
with respect to bonus compensation under the Program for any period other than
calendar year             , or to become or remain in the employ of the Company
or any Subsidiary. The Participant further acknowledges and agrees that there is
no guarantee that Participant will participate in the Program with respect to
future periods, and the Company reserves the right to modify, amend, or
terminate the Program in accordance with its terms. Breach of the terms of this
Agreement or any applicable employment, severance or non-competition agreement
by the Participant may, without limitation, result in termination of employment
of the Participant, forfeiture of participation in the Program, recapture of
payments made under the Program and/or the Company’s enforcement of any and all
other remedies available at law, in equity or otherwise.



--------------------------------------------------------------------------------

The Participant agrees that the Participant’s agreements and obligations
contained in this Agreement are reasonable under the circumstances. The
Participant further agrees that if any provision of this Agreement is declared
or found by a court of competent jurisdiction to be illegal, unenforceable or
void, then all parties shall be relieved of all obligations arising under such
provision, but only to the extent that such provision is illegal, unenforceable
or void, and the remaining provisions shall not be affected by the illegal,
invalid or unenforceable provision or by its severance therefrom. Furthermore,
it is the intent and agreement of the parties that this Agreement will be deemed
amended by modifying any such provision to the minimum extent necessary to make
it legal and enforceable while preserving its intent or, if that is not
possible, by substituting therefor another provision that is legal and
enforceable and that achieves the same objective. If the remainder of this
Agreement will not be affected by such declaration or finding and is capable of
substantial performance, then each provision not so affected will be enforced to
the extent permitted by law. The Participant acknowledges and agrees that the
remedy at law available to the Company or any Subsidiary for breach of any of
the Participant’s obligations and agreements hereunder would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Participant acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company or
any Subsidiary may have (at law, in equity or under this Agreement), upon
adequate proof of a violation of any such provision of this Agreement, the
Company will be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage. Except as specifically provided for herein,
this Agreement may be amended, superseded, cancelled renewed or extended only by
a written instrument signed by the Participant and an authorized officer of the
Company. No waiver given by the Company with respect to this Agreement shall be
effective unless in writing and signed by an authorized officer of the Company.
No delay on the part of the Company in exercising any right, power or privilege
hereunder shall operate as a waiver thereof. Nor shall any waiver on the part of
the Company of any such right, power or privilege, nor any single or partial
exercise of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege. This
Agreement shall be interpreted in accordance with the plain meaning of its terms
and not strictly for or against the Company, any Subsidiary or the Participant.
This Agreement shall be binding upon and inure to the benefit of the Company,
the Subsidiaries and their respective Representatives, successors and assigns,
and the Participant, the personal representatives, spouse, heirs, devisees,
legatees and permitted assigns of the Participant, and any and all other persons
lawfully claiming under the Participant.

THE PARTIES WILL ATTEMPT TO SETTLE ANY CLAIMS OR CONTROVERSY ARISING OUT OF THIS
AGREEMENT THROUGH CONSULTATION AND NEGOTIATION IN GOOD FAITH AND IN A SPIRIT OF
MUTUAL COOPERATION. IF THE CLAIM OR CONTROVERSY HAS NOT BEEN RESOLVED WITHIN
THIRTY (30) DAYS OF THE COMMENCEMENT OF SUCH CONSULTATION AND NEGOTIATION, THEN
THE DISPUTE SHALL BE DETERMINED BY BINDING ARBITRATION. ANY ARBITRATION PURSUANT
TO THIS AGREEMENT SHALL BE CONDUCTED IN WILMINGTON, DELAWARE BEFORE THE AMERICAN
ARBITRATION ASSOCIATION IN ACCORDANCE WITH ITS ARBITRATION RULES OR AS MODIFIED
BY AGREEMENT OF THE PARTIES. THE ARBITRATION SHALL BE FINAL AND BINDING UPON ALL
THE PARTIES. THE USE OF ANY ALTERNATIVE DISPUTE RESOLUTION PROCEDURE WILL NOT BE
CONSTRUED, UNDER THE DOCTRINE OF LACHES, WAIVER OR ESTOPPEL, TO ADVERSELY AFFECT
THE RIGHTS OF EITHER PARTY. NOTHING IN THIS PARAGRAPH WILL PREVENT EITHER PARTY
FROM RESORTING TO JUDICIAL PROCEEDINGS IF INTERIM INJUNCTIVE RELIEF FROM A COURT
IS NECESSARY TO PREVENT SERIOUS AND IRREPARABLE INJURY TO ONE OF THE PARTIES.
FURTHER, EITHER PARTY MAY JOIN THE OTHER PARTY TO ANY ACTION, SUIT, OR
PROCEEDING WITH RESPECT TO WHICH THE PARTY SEEKING JOINDER IS A DEFENDANT, IF
THE OTHER PARTY IS REQUIRED TO DEFEND, INDEMNIFY, AND HOLD HARMLESS SUCH
DEFENDANT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. THE ARBITRATOR(S) IS
(ARE) NOT EMPOWERED TO AWARD DAMAGES IN EXCESS OF ACTUAL DAMAGES, AND ONLY THOSE
SUPPORTED BY APPLICABLE LAW, WHICH SHALL NOT INCLUDE PUNITIVE DAMAGES. BY THEIR



--------------------------------------------------------------------------------

SIGNATURE BELOW, THE PARTIES HEREBY AGREE AND CONSENT TO ARBITRATION AS OUTLINED
IN THIS PARAGRAPH.

 

CHILL HOLDINGS, INC.   By       Name:     Title:  

Acknowledged and Agreed:

PARTICIPANT

 

    Printed Name:       Date:    